16-2630
     United States v. Griffin

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 12th day of June, two thousand seventeen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                DEBRA ANN LIVINGSTON,
 8                              Circuit Judges,
 9                GEORGE B. DANIELS,*
10                              District Judge.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                    -v.-                                               16-2630
17
18       GREGORY GRIFFIN, AKA Meeshack,
19                Defendant-Appellant.**
20
21       - - - - - - - - - - - - - - - - - - - -X
22

                *
               Judge George B. Daniels, United States Judge for the
         Southern District of New York, sitting by designation.
                **
                The Clerk of Court is directed to amend the official
         caption to conform to the caption above.
                                                  1
 1   FOR APPELLANT:               Melissa A. Tuohey, for Lisa A.
 2                                Peebles, Federal Public Defender
 3                                for the Northern District of New
 4                                York.
 5
 6   FOR APPELLEE:                Steven D. Clymer, for Richard S.
 7                                Hartunian, United States
 8                                Attorney for the Northern
 9                                District of New York.
10
11       Appeal from a judgment of the United States District

12   Court for the Northern District of New York (Mordue, J.).

13       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

14   AND DECREED that the judgment of the district court be

15   AFFIRMED.

16       Gregory Griffin appeals from the judgment of the United

17   States District Court for the Northern District of New York

18   (Mordue, J.) imposing, in relevant part, a sentence of 27

19   months’ imprisonment after his plea to violations of his

20   conditions of supervised release.    We assume the parties’

21   familiarity with the underlying facts, the procedural

22   history, and the issues presented for review.    We affirm

23   because the district court’s within-Guidelines sentence was

24   neither procedurally nor substantively unreasonable.

25       Griffin argues that the district court failed to

26   adequately explain the reasons for its sentence.    He did not

27   preserve this procedural objection, and so we review it for

28   plain error.    United States v. Aldeen, 792 F.3d 247, 253 (2d



                                    2
 1   Cir. 2015), as amended (July 22, 2015).    Further, when

 2   imposing a within-Guidelines sentence for violation of

 3   supervised release, a district court’s compliance with the

 4   sentencing explanation requirements of 18 U.S.C. § 3553(c)

 5   “can be minimal.”   United States v. Cassesse, 685 F.3d 186,

 6   192 (2d Cir. 2012), as amended (July 25, 2012).    While the

 7   district court’s explanation was indeed minimal, Griffin

 8   failed to show (as he was required to do) that any lack of

 9   explanation “prejudicially affected his substantial rights,”

10   United States v. Cook, 722 F.3d 477, 481 (2d Cir. 2013).

11       As to Griffin’s substantive challenge to his 27-month

12   sentence, the within-Guidelines sentence was not “so

13   shockingly high . . . or otherwise unsupportable as a matter

14   of law that allowing [it] to stand would damage the

15   administration of justice.”    Aldeen, 792 F.3d at 255

16   (internal quotation marks omitted).    It was therefore

17   substantively reasonable.

18       For the foregoing reasons, and finding no merit in

19   Griffin’s other arguments, we hereby AFFIRM the judgment of

20   the district court.
21
22
23                                 FOR THE COURT:
24                                 CATHERINE O’HAGAN WOLFE, CLERK
25




                                    3